UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2203



AHMED GBADANSI MURTALA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A72-163-325)


Submitted:   March 3, 2004                 Decided:   March 19, 2004


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, John C.
Cunningham, Senior Litigation Counsel, Larry P. Cote, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ahmed Gbadansi Murtala, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   denying     his   motion   to   reopen   deportation

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying

Murtala’s motion to reopen.         See 8 C.F.R. § 1003.2(a) (2003);

INS v. Doherty, 502 U.S. 314, 323-24 (1992).          Accordingly, we deny

the petition for review on the reasoning of the Board.          See In re:

Murtala, No. A72-163-325 (B.I.A. Sept. 4, 2003).          We dispense with

oral   argument   because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                   - 2 -